MORTON, District Judge.
[1] The petitioner was admittedly within the class of persons liable for service under the Selective Service Act (Act May 18, 1917, c. 15, 40 Stat. 76). He was therefore within the jurisdiction of the draft boards. Plis only complaint is that he was not granted exemption becáuse of the dependency of his wife on him for support. His claim therefor was heard and denied by the draft tribunals. He reported for service and was inducted into the Army in January, 1918. While in the Army he absentéd himself without leave and is now held by the Army authorities upon that charge.
[2] His induction into the Army was not void — although, if illegal, it might be set aside on proper proceedings. While in the Army the petitioner was bound to obey orders and observe its discipline. Neither his claim that he had been wrongfully held for service, nor his proceedings in the law courts, relieved him of that obligation, nor from the liability to punishment for disregarding it. The case is covered by In re Romano (Dist. Ct. Mass. January 10, 1918) 251 Fed. 762.
Petition dismissed without prejudice to petitioner’s right to file another petition.